Title: To James Madison from John Mason, 4 September 1812
From: Mason, John
To: Madison, James


Dear Sir
George Town 4 Septr 1812
I entreat you to attribute the Subject of this letter to it’s true motive—the most honest and sincere desire to do public good, in however small a degree it may be in my power to contribute toward it.
You will receive Sir, by this same mail a letter from Mr Rush, which has been written after several earnest and anxious conversations between him and myself, as to the present Crisis, and contains fully our joint Sentiments—it’s Subject has been confined entirely, as it shall ever be to him myself and Judge Duvall, who agrees altogether with us in opinion, and intends to write to you.
To what Mr Rush has said Sir, I will only add, my certain and positive conviction, that at this moment; the appointment of some Man, who has, in an extraordinary degree, by the weight of his Talents, and personal character, the means of releiving the public despondency, produced by Hulls infamous Conduct, is necessary; and that no Man in our Community is so well fitted for this, as Mr Munroe, but the objections to his leaving your Cabinet, at this time, can be overcome in no way but by Mr Jefferson in person to supply his Place—and may not the Friends, throughout the Continent, of that great and good Man hope, that he will, on such an occasion, make the Sacrifice?
His Country would hail him with enthusiastic Joy as Secretary of State! and I even will venture to hope that his lofty mind will consider it no Condescension to aid your councils with his Wisdom and his virtue, at such a time. With the highest Consideration & Respect—& great personal Esteem I am Sir Your very obt Sert
J Mason
